Title: John Cranch to Abigail Adams, [ca. 23 June 1787]
From: Cranch, John
To: Adams, Abigail


        
          [ca. 23 June 1787]
          For Mrs. Adams:
        
        Substance of miss Palmer’s account of the University exhibition at Cambridge, the 10th. of April: To J.C.
        “—— preceded by a band of Music, consisting of such of the pupils as had a taste for Music—among whom were John and Charles Adams and William Cranch: When the president and governors arrived, the exercises began in the following order:
        
        
        
        1st. Forensic dispute in english:—subject—’whether Man has a natural right to destroy the inferior animals’—Peter Eaton & T. Harris:
        2d—Syllogistic dispute in latin by John Treadwell —— Underwood and William Hill:
        3d. Hebrew oration by James Prescott:
        4th. Greek oration by John Phillips:
        5th—Dialogue from the tragedy of Tamerlane: Oliver Baron and Benjamin Abbott:
        6th. Conference upon divinity—physic & law—Nathaniel Freeman—Moses Little—& J. Q. Adams:
        7th. English oration by Bossenger Foster:
        A grand Musical Symphony & chorus, concluded:
        The gentlemen all performed to acceptation: Those who held the ’conference’ were loudly applauded: Mr. Adams, in the excellent composition, sound sense & unusual candour, of his argument, happily united the scholar, the man of sense and the gentleman: He spoke well, and his action was easy:— In every sentiment he beathed the spirit of his father: Mr. Freeman’s beautifull face, elegant person and gracefull manner were captivating: He spoke well—and what he said was good—Yet Mr. Adams had greatly the advantage, as a gentleman, by the delicacy with which he avoided drawing a paralel between the three professions—allowing them to be equally necessary in a well-ordered community, while the others contended for a partial superiority:
        Afterward the lads assembled in military form &c— &c.”
        Midsummer eve, 1787—
        Madam;
        Among other agreeable informations from America I have just received the above: It reads so interesting, that I really cannot in conscience keep it to myself; and I flatter myself with your pardon for the liberty I take, by supposing, that though you should already be in possession of the circumstances of fact, it may be only from those whom Modesty and decorum will not permit to do themselves justice in their descriptions of this important and pleasing entertainment.
        I intreat my respectfull compliments to mr. Adams, and to Mr & Mrs Smith; and have the honor to be, / Madam, / Your Excellency’s / very faithfull / Humble servant
        J. Cranch.
      